Citation Nr: 9908659	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  96-48 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
residuals of a supracondylar fracture of the left distal 
femur.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran had active service from December 1994 to August 
1995.

In his substantive appeal dated in October 1996, the veteran 
requested a hearing at the Regional Office (RO) before a 
member of the Board of Veterans' Appeals (Board).  The 
veteran was notified by the RO in a December 1998 letter that 
a hearing before a member of the Board had been scheduled for 
February 8, 1999; a handwritten notation on that letter 
indicates the veteran failed to appear for his hearing before 
a member of the Board.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Residuals of a supracondylar fracture of the left distal 
femur are manifested by no more than subjective complaints of 
pain resulting in no additional impairment.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the residuals of a supracondylar fracture of the left distal 
femur have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5255, 5257 (1998). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Private medical records dated from June 26, 1995 to July 3, 
1995, reflect a discharge diagnosis of supracondylar fracture 
of the left distal femur.  The records indicate the veteran 
underwent an "open reduction internal fixation using 
compression plate and screw device."  It was noted that x-
rays were reviewed and revealed an oblique fracture of the 
distal femur supracondylar region.  It was further noted that 
the veteran had been using a "Cape unit" and achieved 
approximately 67 degree motion.  

The veteran filed a claim for service connection for a 
supracondylar fracture of the left distal femur dated in 
October 1995.  

Department of Veterans Affairs (VA) radiology records dated 
in November 1995 reflect impressions of "status post open 
reduction internal fixation of fracture of distal femur," 
and "patchy demineralization apparently related to 
diminished utilization of the extremity, without definite 
osteomyelitis focus identifiable at this time."  Marked 
osteopenia involving the distal third of the femoral shaft 
extending to the knee was noted.  Marked osteopenic changes 
involving the articulating ends of the knee were also noted; 
however, no significant joint space narrowing was shown.  No 
evidence of acute fracture or major deformity was observed at 
the knee joint level.  It was noted that the metallic plate 
fixation made interpretation difficult, and the possibility 
of osteomyelitis could not be excluded.

Upon VA general examination dated November 28, 1995, the 
examiner noted a linear scar at the site of the veteran's 
recent surgery on the left femur.  The examiner noted the 
scar was raised and showed possible early keloid at that 
time.

Upon VA joint examination dated November 30, 1995, the 
examiner noted a well healed scar on the thigh.  The veteran 
complained of drainage from the area where a tube was applied 
for postoperative drainage.  The report reflects three inches 
above the superior tip of the patella the circumference of 
the right thigh was measured and found to be 14-1/4 inches, 
the left thigh at the same level was 13-3/4 inches.  This 
difference was noted as borderline significant by the 
examiner.  Eight inches below the same reference point the 
circumference of the right calf was measured and found to be 
12-1/4 inches, and the left calf was found to be 11-1/2 
inches.  This difference was noted as significant and 
indicative of some atrophy.  Range of motion measurements 
were noted as 125 degrees flexion in the left knee and -20 
degrees extension in the left knee.  A diagnosis of "status 
following open reduction and plating of a supracondylar 
fracture of the left femur was noted."  

In an April 1996 rating decision, the RO granted service 
connection for a left distal femur fracture.  A 100 percent 
disability evaluation under 38 C.F.R. § 4.30 was assigned 
effective August 1995, and a 10 percent schedular disability 
evaluation was assigned effective from January 1, 1996.  The 
veteran filed a notice of disagreement in June 1996 as to the 
10 percent disability evaluation.  The veteran  made no 
specific contentions regarding the termination of his 
convalescent rating.

VA outpatient treatment records dated from October 1995 to 
June 1996 reflect treatment for an open wound with fungating 
mass on the left thigh.  Minimal discharge was noted.  The 
veteran complained of occasional pain.  A December 1995 bone 
scan report reflects no active osteomyelitis was suggested at 
that time.  Minimal tenderness to palpation was noted.  In 
June 1996, the veteran complained of pain in the leg at the 
break site when running; the veteran indicated no difficulty 
walking.  

Upon VA joint examination dated in September 1997, the 
examiner noted the claims file had been reviewed.  The 
examiner further noted the veteran was presently unemployed 
and not actively looking for work.  The veteran complained of 
continued suprapatellar pain, which was worse with ambulation 
and heavy lifting.  It was noted the veteran was not having 
pain at the time of examination and was not on pain 
medication at that time.  The examiner noted no swelling and 
no deformity.  The examiner noted a healed wound with a 
question of prominent hardware on examination.  Some 
tenderness to palpation of both the medial lateral and distal 
femur was noted.  Range of motion of the knee was noted as 0 
degrees extension and 140 degrees flexion.  The examiner 
noted the veteran had a normal gait and was neurovascularly 
intact distally.  Quadriceps strength was 5/5 and symmetric.  
X-ray examination revealed a normal bony union and no 
evidence of hardware failure.  It was noted there were no 
changes from the previous examination.  A diagnosis of 
"[o]ld, healed, femur fracture with symptomatic hardware.  
The patient with functional loss secondary to pain" was 
noted.  The examiner further noted it was difficult to tell 
whether or not the pain was real or psychosomatic, with the 
veteran pointing to areas of bony pin placements from the 
hardware.  The examiner opined this could be secondary to 
prominence of the hardware, but noted the veteran had normal 
gait.  The examiner noted there was no evidence of pain on 
initial observation prior to examination.  The examiner 
further noted the "patient chose to be unemployed.  The 
inability to remain employed once a job was held would be a 
good indicator of functional disability secondary to leg 
pain.  This trial has not been tested by the patient due to 
unknown reasons."

Analysis

In the instant case, the veteran is technically not seeking 
an increased rating, since his appeal arises from the 
original assessment of a disability rating.  When a veteran 
is awarded service connection for a disability and 
subsequently appeals the initial assessment of a rating for 
that disability, the claim continues to be well grounded.  
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson, it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson v. West, 
slip op. at 18.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1998).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  Separate diagnostic codes identify the various 
disabilities.  In determining the disability evaluation, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include 38 C.F.R. § § 4.1 
and 4.2 (1998) which require the evaluation of the complete 
medical history of the claimant's condition.  These 
regulations operate to protect claimants against adverse 
decisions based on a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  Schafrath, 1 Vet. App. at 593-94 (1991).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40 
(1998).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45 (1998).

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1998).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5255 (1998), 
fracture of the shaft or anatomical neck of the femur with 
nonunion, with loose motion (spiral or oblique fracture) 
warrants an 80 percent disability evaluation.  Fracture of 
the shaft or anatomical neck of the femur with nonunion, 
without loose motion, weightbearing preserved with aid of a 
brace, warrants a 60 percent evaluation.  Fracture of the 
surgical neck of the femur with a false joint warrants a 60 
percent evaluation.  Malunion of the femur with marked knee 
or hip disability warrants a 30 percent disability 
evaluation.  Malunion of the femur with moderate knee or hip 
disability warrants a 20 percent disability evaluation.  
Malunion of the femur with slight knee or hip disability 
warrants a 10 percent disability evaluation.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (1998), 
impairment of the knee with severe recurrent subluxation or 
lateral instability warrants a 30 percent disability 
evaluation.  Impairment of the knee with moderate recurrent 
subluxation or lateral instability warrants a 20 percent 
disability evaluation.  Impairment of the knee with slight 
recurrent subluxation or lateral instability warrants a 10 
percent disability evaluation.  

The veteran contends an evaluation in excess of 10 percent is 
warranted because he cannot run without pain, jump, kneel on 
his left knee, or lift heavy objects.  The veteran contends 
an 80 percent evaluation is warranted.
 
The Board notes that the veteran was assigned a 100 percent 
disability evaluation effective August 1995, and a 10 percent 
disability evaluation effective January 1, 1996.  In rating 
the veteran's left femur condition the RO considered 
Diagnostic Code 5255, which provides for schedular ratings as 
described above.  X-ray examination referred to in the 
September 1997 VA joint examination revealed a normal bony 
union and noted no changes from previous examination.  The 
examiner noted no swelling and no deformity.  Thus, as there 
is no competent evidence the veteran's left femur fracture 
resulted in nonunion or malunion, a compensable disability 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5255 is 
not warranted.  See 38 C.F.R. § 4.31 (1998).

In rating the veteran's left femur condition, the RO also 
considered 38 C.F.R. § 4.71a, Diagnostic Code 5257, which 
provides for schedular ratings as described above.  Competent 
medical evidence presented does not indicate recurrent 
subluxation or lateral instability of the knee.  However, the 
record does reflect complaints of pain.  VA outpatient 
treatment records dated from October 1995 to June 1996 
reflect complaints of occasional pain.  In a June 1996 
clinical record, the veteran complained of pain in the leg at 
the break site when running, but indicated walking without a 
problem.  Upon VA joint examination dated in September 1997, 
the veteran complained of continued suprapatellar pain, which 
was worse with ambulation and heavy lifting.  It was noted 
that the veteran was not having pain at the time of the 
examination and was not taking any pain medication.  Some 
tenderness to palpation of both the medial lateral and distal 
femur was noted.  A diagnosis of functional loss secondary to 
pain was noted.  The examiner went on to state that it was 
difficult to state whether the pain was real or 
psychosomatic; the pain could be secondary to prominence of 
the hardware, yet the veteran's gate was normal.  Thus, as 
there is no competent medical evidence of recurrent 
subluxation or lateral instability in the record, it appears 
the RO awarded a 10 percent disability evaluation for 
functional loss due to pain.  In light of the foregoing 
evidence, the Board concludes the manifestations of the 
veteran's left femur condition warrant an evaluation of no 
more than 10 percent based upon the veteran's subjective 
complaints and competent medical evidence of functional loss 
due to pain, evaluated as analogous to "other knee 
impairment" under Diagnostic Code 5257.  

Furthermore, because the veteran's disability is rated under 
Diagnostic Code 5257, a code that are not predicated on loss 
of range of motion, 38 C.F.R. §§ 4.40 and 4.45 do not apply.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202 (1995).  In any event, the Board notes that 
the record of the September 1997 VA joint examination 
reflects quadriceps strength was 5/5 and symmetric.  Although 
evidence indicative of some atrophy was noted upon VA joint 
examination dated in November 1995, there is no competent 
medical evidence showing that atrophy resulted in additional 
functional loss or restricted range of motion.  

The Board has also considered the potential application of 
38 C.F.R. § 4.71a, Diagnostic Codes 5260-5261 (1998), even 
though they were not raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the 
Board finds no basis upon which to assign a higher disability 
evaluation.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, 
disability evaluations are warranted where leg limitation of 
flexion is limited to 60, 45, 30, or 15 degrees.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5261, disability 
evaluations are warranted where leg limitation of extension 
is limited to 5, 10, 15, 20, 30, or 45 degrees.  Limitation 
of motion testing at the veteran's November 1995 VA joint 
examination revealed a range of motion of 125 degrees flexion 
in the left knee and -20 degrees extension in the left knee.  
Limitation of motion testing at the veteran's September 1997 
VA joint examination revealed a range of motion of 140 
degrees flexion in the left knee and zero degrees extension.  
Based on any of these findings, a compensable disability 
evaluation under Diagnostic Codes 5260 and/or 5261 is not 
warranted.

The Board also notes that the veteran does not warrant a 
separate evaluation for a scar.  The Board notes that the 
Court, in Esteban v. Brown, 6 Vet. App. 259 (1994) held that 
conditions are to be rated separately under 38 C.F.R. § 4.25 
(1996), unless they constituted the "same disability" or the 
"same manifestation" under 38 C.F.R. § 4.14.  Esteban, at 
261.  Scars, other than disfiguring head, neck, or facial 
scars, or residuals of 2nd or 3rd degree burns, are rated 
based on healing, symptomatology, or on impairment of 
function of the part affected.  A ten percent rating is 
warranted for a scar which is poorly nourished with repeated 
ulceration, or which is tender and painful on objective 
demonstration.  Other scars are rated on limitation of 
function of the part affected.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805 (1998).  Upon VA general examination 
conducted on November 28, 1995, the examiner noted the 
veteran's scar was raised and showed possible early keloid at 
that time.  Upon VA joint examination conducted on November 
30, 1995, the examiner noted the veteran's scar as well 
healed.  Upon VA joint examination dated in September 1997, 
the examiner noted a well-healed scar.  Thus the evidence is 
insufficient to warrant separate compensation for a scar. 

The Board notes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 (1998) specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  In the 
present case, there is no evidence the veteran is unable to 
obtain employment at this time as a result of functional 
impairment due to pain, in fact the record indicates the 
veteran is unemployed by his own choice.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
the absence of an exceptional or unusual disability picture.  

Finally, the Board has considered all of the evidence, to 
include service medical records and post-service medical 
records as well.   A disability evaluation in excess of 10 
percent is denied based upon the totality of the evidence, 
without predominate focus on the recent evidence of record.  
Such review is consistent with the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) recent decision 
in Fenderson.


ORDER

An evaluation in excess of 10 percent for the residuals of a 
supracondylar fracture of the left distal femur is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 
- 11 -


- 1 -


